                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

UNITED STATES OF AMERICA                   )
                                           )   CASE NO: 4:19-CR-188
v.                                         )
                                           )
ANTHONY POLK                               )

                                       ORDER

      This matter is before the Court on the United States of America’s Motion for

Reciprocal Discovery, Doc. 15, to which no objections were filed.         After careful

consideration, and for good cause shown, the Court GRANTS the Government’s

Motion.

      The Court ORDERS that Defendant produce the requested materials as soon

as practicable, but not later than fourteen days in advance of the trial of this matter.

      SO ORDERED, this 2nd day of January 2020.




                                        ________________________________________
                                         ________________________________
                                                                       _ ____
                                        CHRISTOPHER
                                         HRISTOPHE H R L. RAY
                                        UNITED STATES MAGISTRATE JUDGE    JUD
                                        SOUTHERN DISTRICT OF GEORGIA
